Name: Commission Regulation (EEC) No 2838/80 of 31 October 1980 on the supply of common wheat flour and maize flour to Jamaica as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/6 Official Journal of the European Communities 4 . 11 . 80 COMMISSION REGULATION (EEC) No 2838/80 of 31 October 1980 on the supply of common wheat flour and maize flour to Jamaica as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1870/80 (J), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (J), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 ( 5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 28 May 1980 , the Council of the European Communities has expressed its intention to grant, under a Community measure, 497 tonnes of common wheat flour and 417 tonnes of maize flour to Jamaica under its food-aid programme for 1979/ 80 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/ 80 of 22 July 1980 laying down general rules for the implementation of certain food aid operations involving cereal and rice products (6); whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/ 80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal ofthe European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . C) OJ No L 184, 17 . 7 . 1980 , p 1 . (') OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( 4) OJ No 106 , 30 . 10 . 1962 , p . 2553 /62 . O OJ No L 263 , 19 . 9. 1973 , p . 1 . (') OJ No L 192 , 26 . 7 . 1980, p. 11 . 4 . 11 . 80 Official Journal of the European Communities No L 295/7 ANNEXA 1 . Programme : 1979/ 80 2 . Recipient : Jamaica 3 . Place or country of destination : Kingston 4. Product to be mobilized : common wheat flour 5 . Total quantity : 497 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Azienda degli interventi sulmercato agricolo (AIMA), via Palestra, 81 , I-Roma ; telex 613 003 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture content : 14 % maximum,  acidity : 4 ml NaOH/n maximum per 100 g (calulated on the dry matter),  ash content : 0-52 % maximum on the dry matter 10. Packaging :  in bags ('),  quality of the bags : new jute sacks lined with cotton sacks,  net weight of the bags : 50 kg,  marking of the bags : letters at least 5 cm high : 'Wheat flour / Gift of the European Economic Community / For free distribution' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Kingston 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 14 November 1980 at 12 noon 16 . Shipment period : from 1 to 31 December 1980 17 . Security : 12 ECU/tonne (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ No L 295 / 8 Official Journal of the European Communities 4 . 11 . 80 ANNEX B 1 . Programme : 1979/80 2 . Recipient : Jamaica 3 . Place or country of destination : Kingston 4 . Product to be mobilized : maize flour 5 . Total quantity : 417 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Azienda degli interventi sulmercato agricolo (AIMA), via Palestra, 81 , I-Roma ; telex 613 003 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture content : 13 % maximum,  acidity : 0-6 % maximum 10 . Packaging :  in bags (')  quality of the bags : new jute sacks lined with cotton sacks,  net weight of the bags : 50 kg,  marking of the bags : letters at least 5 cm high : 'Maize flour / Gift of the European Economic Community / For free distribution' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Kingston 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 14 November 1980 at 12 noon 16 . Shipment period : from 1 to 31 December 1980 17 . Security : 12 ECU/tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\